Citation Nr: 1109928	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-35 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for PTSD and sleep apnea, to include as secondary to PTSD.  

In December 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In February 2010, the Veteran testified at a video conference before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

With respect to the Veteran's claim for PTSD, the Board notes that recent case law emphasizes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder, as is reflected on the cover page.  

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  

In the present case, the Veteran previously filed a claim for service connection for depression as reflected in a May 1983 application for compensation benefits.  In an April 1981 rating decision, the RO denied service connection for depression, and the Board affirmed the RO's decision in March 1985.  The Veteran's current claim and accompanying evidence reflects diagnoses for PTSD and major depressive disorder.  As this disability, PTSD, is distinct, the Board has characterized the claim accordingly as a new claim for service connection.  

The Board notes that the Veteran also filed a timely notice of disagreement (NOD) in December 2008 with regard to his claims for entitlement to service connection for gastroesophageal reflux disease (GERD) and whether new and material evidence has been received to reopen a claim of service connection for a skin disorder/body rash, to include tinea pedis, seborrheic dermatitis, heat rash, and malignant melanoma.  Subsequently thereafter, in a December 2008 statement, the Veteran submitted a personal statement indicating that he wished to withdraw his appeal for the two stated issues.  The Board finds that the stated claims have been withdrawn and are no longer on appeal.  See 38 C.F.R. § 20.204.  Thus, the Board will proceed to adjudicate only the issues listed in the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In this case, the Veteran asserts that service connection is warranted for his PTSD because he endured traumatic experiences during his active military service.  Specifically, at the December 2008 DRO hearing and February 2010 Board hearing, the Veteran testified that he was stationed in Vietnam as a member of the Company A, 75th Support Battalion, 1st Infantry Brigade of the 5th Infantry Division.  During his assignment, he indicated that his company came under rocket attack at Cam Rahn Bay, Vietnam, in May 1969, again in Da Nang, Vietnam, in May 1969, and while stationed at Quang Tri, Vietnam, for approximately ten months.  The Veteran contends that service connection is warranted for his PTSD due to his in-service exposure to rocket and mortar attacks.  

In a May 2009 Deferred Rating Decision, the RO submitted the above stated stressors to the U.S. Army and Joint Services Records Research Center (JSRRC) for possible verification.  In June 2009, the JSRRC verified that the Veteran arrived in Vietnam on May 14, 1969, which was the same day a rocket attack against Da Nang occurred.  See the June 2009 Memorandum from the JSRRC Coordinator.  As such, a VA examination was scheduled to determine whether the Veteran's claimed PTSD is caused by the verified stressor.  In the June 2009 Compensation and Pension Exam Inquiry, the Board notes that the VA examiner was specifically informed of the verified stressor.  The examiner was requested to determine the current nature and extent of any psychiatric disorder the Veteran may currently have and to identify any responsible in-service stressor if PTSD is diagnosed.  

In July 2009, the Veteran underwent a VA psychiatric examination.  According to the July 2009 VA examination report, the VA examiner concluded that while the Veteran reported in-service combat exposure," no specific combat experiences are noted" in the claims file.  After mental status testing, the VA examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and sleep apnea.  He opined that the Veteran does not credibly meet the criteria for "combat-related PTSD[,]" because there is no combat exposure documented in the records.  He acknowledged the Veteran's depressive symptoms, but concluded they are not causally related to his military trauma exposure.  

As an aside, in a September 2009 Vet Center medical statement, a staff social worker indicated that the Veteran has been receiving treatment at the local Vet Center since November 2006.  He reported a diagnosis of chronic, delayed onset of PTSD and dysthymic disorder.  It was also noted that he receives his psychiatric medications from the local VA outpatient treatment facility.  VA outpatient treatment records also reflect diagnoses of PTSD and depression.  

The Board acknowledges the July 2009 VA examiner's diagnoses and opinion regarding the Veteran's claimed PTSD; however, the VA examiner failed to acknowledge the verified in-service stressor.  It appears that the VA examiner reached his own conclusion regarding the Veteran's possible combat exposure rather than considering the in-service verified stressor in rendering an opinion as to whether the Veteran has PTSD attributable to his military service.  Thus, the Board considers the examination report to be insufficient.  As the record does not contain sufficient medical evidence for the Board to make a decision on the claim, a remand is necessary to obtain another medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).  

In addition, since the disposition of the acquired psychiatric disorder claim could have a significant impact upon the Veteran's secondary service connection claim for sleep apnea; this later claim is inextricably intertwined and it is appropriate to defer consideration of this claim until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Should service connection be granted for a psychiatric disorder, to include PTSD and dysthymic disorder, the Board will request an examination in conjunction with the Veteran's sleep apnea claim, inasmuch as it is claimed on a secondary basis.  In this regard, the Board notes that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  Furnish the examiner with a complete and accurate account of the verified stressor, as noted in the June 2009 JSRRC memorandum.  The examiner must be instructed that only the verified stressor event may be considered for the purpose of determining whether an in-service stressor caused the current psychiatric symptoms and whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The diagnosis should conform to the psychiatric nomenclature and diagnostic criteria contained in DSM-IV.  

If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness is related to the Veteran's military service.  
The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  If and only if service connection is granted for a psychiatric disorder, to include PTSD and dysthymic disorder, the RO shall make arrangements for the Veteran to be afforded an appropriate VA examination to evaluate his claimed sleep apnea.  The claims file must be made available to and be reviewed by the examiner.  All tests that are deemed necessary by the examiner should be conducted.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected acquired psychiatric disorder.  If the examiner finds that the Veteran's sleep apnea is aggravated by the acquired psychiatric disorder, he/she should indicate the degree of disability of the sleep apnea before it was aggravated and its current degree of disability.

If the sleep apnea was not caused or aggravated by the acquired psychiatric disorder, the examiner should state so and provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent or more) that this disorder is related to an event, injury or disease in service.

The rationale for any opinion(s) expressed should be set forth.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he or she must discuss why an opinion is not possible.  

3.  Once such development is completed, the AMC should readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the AMC should issue a supplemental statement of the case (SSOC), and the Veteran and his representative should be afforded time in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


